Citation Nr: 0933580	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-42 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a cold weather injury of the upper extremities.

2.  Entitlement to service connection for residuals of a cold 
weather injury of the upper extremities.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a cold weather injury of the lower extremities.

4.  Entitlement to service connection for residuals of a cold 
weather injury of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1953 to 
October 1956.  This case was remanded by the Board of 
Veterans' Appeals (Board) in May 2007 to the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO) for additional development.  

The Veteran and his wife testified at a video conference 
hearing before the undersigned Veterans Law Judge in August 
2006, and a transcript of the hearing is of record.  

The now reopened claims of service connection for residuals 
of cold injuries of the upper and lower extremities are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The original claims of service connection for residuals 
of cold injuries of the upper and lower extremities were 
denied by an unappealed rating decision in August 2002.  
2.  The additional evidence received subsequent to the August 
2002 rating decision is not cumulative or redundant of 
evidence previously of record and by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claims of service 
connection for residuals of cold injuries of the upper and 
lower extremities.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision which denied entitlement 
to service connection for residuals of cold injuries of the 
upper and lower extremities is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the August 2002 decision is new 
and material with respect to the issues of service connection 
for residuals of cold injuries of the upper and lower 
extremities and the claims of entitlement to service 
connection for residuals of cold injuries of the upper and 
lower extremities are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice to the Veteran was not sent in this case 
until later in the claims process.  However, VA may proceed 
with adjudication of a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial 
to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see 
also Pelegrini, 18 Vet. App. at 121.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a VCAA notification letter provided to the 
Veteran in June 2007, as a result of the Board remand, 
complies with the holding in Kent.  The RO informed the 
Veteran that the claims were originally denied because the 
claimed disabilities were not incurred in or aggravated by 
military service.

The Veteran was informed in the June 2007 letter that an 
appropriate disability rating and effective date would be 
assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claims is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims, including at his video conference hearing in 
August 2006.  The Board additionally finds that general 
due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2008).  


Analysis of the Claims

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issues of service connection for residuals of cold 
injuries of the upper and lower extremities were originally 
denied by an unappealed rating decision in August 2002 
because there was no evidence of any cold residuals due to 
service.  

The Veteran attempted to reopen claims for the above-noted 
disabilities in February 2004.

The evidence on file at the time of the August 2002 RO 
decision consisted of the Veteran's service treatment 
records and VA treatment records dated from January 2003 
to August 2002.

Evidence received after August 2002 consists of VA 
treatment records beginning in September 2002, a March 
2004 statement from the Veteran's spouse, a transcript of 
the August 2006 video hearing, and written statements by 
and on behalf of the Veteran.

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has residuals of cold injury of the upper 
and lower extremities due to an event or incident of his 
period of active service.  

The evidence received after August 2002 includes podiatric 
treatment records dated in July and September 2004 in 
which it is noted that the Veteran's disabilities include 
peripheral neuropathy possibly the result of frostbite 
injury.

These 2004 VA records are new and material.  They are new 
because they have not previously been received by VA and 
they are material because they raise a reasonable 
possibility of substantiating the claims.  Therefore, new 
and material evidence has been submitted and the claims 
for service connection for residuals of cold injuries of 
the upper and lower extremities are reopened.

ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for residuals of cold injuries 
of the upper and lower extremities, the appeals to this 
extent are allowed subject to further action as discussed 
hereinbelow.  


REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for residuals of cold injuries of the 
upper and lower extremities.  

Although the July and September 2004 records are new and 
material with respect to the issues on appeal, they do not 
provide any supporting rationale.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2008).  

Accordingly, the claims for service connection for residuals 
of cold injuries of the upper and lower extremities should be 
considered by the RO on a de novo basis prior to any further 
action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Therefore, these issues are REMANDED to the AMC/RO for the 
following actions:  

1.  The AMC/RO will take appropriate 
action to contact the Veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
residuals of cold injuries of the upper 
and lower extremities.  After obtaining 
any necessary authorization from the 
Veteran for the release of his private 
medical records, the AMC/RO should obtain 
and associate with the file all records 
that are not currently on file.  If the 
AMC/RO is unsuccessful in obtaining any 
such records identified by the Veteran, 
it should inform the Veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.  

2.  The AMC/RO should then schedule the 
Veteran for a VA examination by an 
appropriate health care provider to 
determine the likely etiology of any 
current residuals of cold injuries/ of 
the upper and/or lower extremities.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should provide an opinion 
whether any residuals of cold 
injuries of the upper and lower 
extremities were either incurred in 
or aggravated by service.  A 
complete rationale for all opinions 
must be provided.  The report 
prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AMC/RO should 
readjudicate the reopened claims of 
service connection for residuals of cold 
injuries of the upper and lower 
extremities, taking into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  If either of the benefits sought 
on appeal remains denied, the Veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
may present additional evidence or argument while the case is 
in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


